Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to a request for continuing examination filed on 01/20/2022 for application number 16/704,949. The RCE references an after-final amendment that was filed on 12/29/2021. Claims 1, 6-8, 15, 18, and 29-30 have been amended. Claim 9 and 19 are cancelled. Claims 1-8, 10-18, and 20-30 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-15, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US 20180220371 A1; hereinafter “Agarwal”) in view of Gupta et al. (US 20140105087 A1; hereinafter “Gupta”), and further in view of Gauvreau et al. (WO 2012051151 A1; hereinafter “Gauvreau”).

Regarding claim 1, Agarwal discloses a method for wireless communication, comprising:  
identifying an activation of a periodic reception mode associated with scheduling intervals having a duration ([0087] and Fig. 3A: DRX configuration 300 may be an example of an inactivity interval duration between active durations of a DRX cycle (= a periodic reception mode), where the active duration may be an on duration, a reception opportunity, or both (thus the DRX cycle corresponds to a periodic reception mode in which reception by a UE occurs periodically during active duration period and UE is inactive (i.e., in sleep state) between the active duration periods). When an RRC connection is established between a UE 115 and a network device 105, the UE 115 may establish the parameters of DRX configuration 300; thus the RRC connection establishment process allows a UE to identify an activation of a periodic reception mode.);  
monitoring, during the scheduling intervals, a control channel in accordance with a periodic schedule for control channel signaling ([0087] and Fig. 3a: the UE 115 may wake up during an on duration 310-a (= a duration of scheduling interval) to monitor for any incoming DL transmissions from the network device 105.); and  
sleeping, based at least in part on identifying the activation of the periodic reception mode, in accordance with the periodic schedule associated with the periodic reception mode ([0093] and Fig. 4: At 410, UE 115-b may enter a DRX sleep mode according to a DRX configuration.). 
Agarwal further discloses dependence of the selection of scheduling intervals duration on latency tolerance ([0022]: the active duration may include an on duration of the DRX configuration or a previous reception opportunity…a duration of the inactivity interval may be based at least in part on a network load, a scheduling condition, a latency tolerance, a traffic profile, or any combination thereof). 
But Agarwal does not disclose (a) determining a recommended duration of scheduling cycles based at least in part on the activation of the periodic reception mode and the duration of the scheduling intervals; and determining whether the recommended duration is less than or 
However, in the same field of endeavor, Gupta discloses indicating, to a base station and based at least in part on the activation of the periodic reception mode, a recommended on-duration for the scheduling intervals and DRX cycle length ([0022] In some embodiments, the UE 102 may determine an on-duration of the DRX cycle based on the uplink buffer empty rate. The UE 102 may provide an indication of the determined or recommended on-duration to the serving eNB 104 when triggering DRX mode activation… a shorter or longer DRX cycle length may also be selected and indicated to the serving eNB 104.). A skilled artisan would have been able to apply this teaching to modify the method of Agarwal to derive “determining a recommended duration of scheduling cycles based at least in part on the activation of the periodic reception mode and the duration of the scheduling intervals; and determining whether the recommended duration is less than or greater than a latency tolerance for data associated with an application; and indicating, to a base station and based at least in part on the activation of the periodic reception mode, a recommended duration between the scheduling intervals; and monitoring, during the scheduling intervals, a control channel in accordance with a periodic schedule for control channel signaling based at least in part on the recommended duration”, because the DRX cycle length includes a period for on-duration and duration between the on-duration intervals.
Furthermore, in the same field of endeavor, Gauvreau discloses Indicating, to a base station, a request for bandwidth needed to enable high throughput for low latency application ([0125] and Fig. 12: In the event that an application for a device 1205 may need a high and sustained throughput with low latency, the device 1205 may request bandwidth from a CMF 1210 via a AP function 1230 (1).). A skilled artisan would have been able to apply this teaching to modify the method of Agarwal to derive “indicating, to a base station and based at least in part on the activation of the periodic reception mode, a request for increased bandwidth based at least in part on the recommended duration being less than the latency tolerance or a request for decreased bandwidth based at least in part on the recommended duration being greater than the latency tolerance”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Agarwal, based on the above further teachings from Gupta and Gauvreau, to derive the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by recommending a DRX cycle and requesting bandwidth in order to meet the traffic pattern and service latency requirements.

Regarding claim 2, Agarwal, Gupta, and Gauvreau disclose the limitations of claim 1 and Agarwal further discloses receiving an indication of the periodic schedule associated with the periodic reception mode ([0087] and Fig. 3a: When an RRC connection is established between a UE 115 and a network device 105, the UE 115 may establish the parameters of DRX configuration 300. That is, the UE 115 may wake up during an on duration 310-a (= a duration of scheduling interval) to monitor for any incoming DL transmissions from the network device 105; thus a UE receives an indication of the periodic schedule associated with the periodic reception mode via RRC signaling).  
Furthermore, Gupta discloses determining the duration of the scheduling intervals for the periodic reception mode based at least in part on the received indication ([0022] a shorter or longer duration (than predetermined durations) for the on-duration of the DRX cycle may be selected by the UE 102 to handle the rate at which packets are being generated for uplink transmission. In some embodiments, a shorter or longer DRX cycle length may also be selected and indicated to the serving eNB 104; the duration of the scheduling intervals is based on the predetermined durations, and the predetermined durations are equivalent to received indication of periodic schedule via RRC signaling.).

Regarding claim 3, Agarwal, Gupta, and Gauvreau disclose the limitations of claim 2 and Agarwal further discloses wherein the duration of the scheduling intervals is based at least in part on a scheduling load at the base station ([0096] the length of the inactivity interval may be based on a network load, a scheduling condition, a latency tolerance, a traffic profile, or any combination thereof.).  

Regarding claim 4, Agarwal, Gupta, and Gauvreau disclose the limitations of claim 2 and Agarwal further discloses determining a duration of the scheduling cycles for the periodic reception mode based at least in part on the received indication, wherein a scheduling cycle includes a respective scheduling interval, and wherein sleeping in accordance with the periodic schedule comprises sleeping during a portion of the scheduling cycle outside the respective scheduling interval ([0075] Available M-DRX or MI-DRX configurations may be controlled by the network and may range from non-DRX configurations (e.g., a DRX cycle is not used) up to a maximum DRX cycle duration; [0087] and Fig. 3A: DRX configuration 300 may be an example of an inactivity interval duration between active durations of a DRX cycle (= a periodic reception mode), where the active duration may be an on duration, a reception opportunity, or both (thus the DRX cycle corresponds to a periodic reception mode in which reception by a UE occurs periodically during active duration period and UE is inactive (i.e., in sleep state) between the active duration periods).). 

Regarding claim 5, Agarwal, Gupta, and Gauvreau disclose the limitations of claim 1, and Gupta further discloses determining a recommended value of a parameter associated with the periodic schedule; and transmitting, to the base station, the recommended value of the parameter associated with the periodic schedule ([0022] In some embodiments, the UE 102 may determine an on-duration of the DRX cycle based on the uplink buffer empty rate. The UE 102 may provide an indication of the determined or recommended on-duration to the serving eNB 104 when triggering DRX mode activation… a shorter or longer DRX cycle length may also be selected and indicated to the serving eNB 104.).

Regarding claim 6, Agarwal, Gupta, and Gauvreau disclose the limitations of claim 5, and Gupta further discloses wherein the recommended value of the parameter comprises the recommended duration of the scheduling cycles for the periodic reception mode, a recommended duration of scheduling intervals for the periodic reception mode, a recommended duration of a periodic reception inactivity timer for the periodic reception mode, or any combination thereof ([0022] In some embodiments, the UE 102 may determine an on-duration of the DRX cycle based on the uplink buffer empty rate. The UE 102 may provide an indication of the determined or recommended on-duration to the serving eNB 104 when triggering DRX mode activation… a shorter or longer DRX cycle length may also be selected and indicated to the serving eNB 104; thus indicating, to a base station a recommended duration of the scheduling intervals for the periodic reception mode, because the DRX cycle includes a period for on-duration and the duration between the on-duration intervals). 
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (recommended duration of the scheduling intervals) which anticipates the genus (MPEP 2131.02).

Regarding claim 7, Agarwal, Gupta, and Gauvreau disclose the limitations of claim 1, and Agarwal further discloses receiving, from the base station, an indication of the duration of the scheduling intervals for monitoring the control channel while in the periodic reception mode, wherein scheduling intervals are subsets of scheduling cycles for the periodic reception mode [0087] and Fig. 3A: DRX configuration 300 may be an example of an inactivity interval duration between active durations of a DRX cycle (= a periodic reception mode), where the active duration may be an on duration, a reception opportunity, or both; [0088] and Fig. 3A: An active duration 335 of DRX configuration 300 may include an on duration 310-a (a subset of the DRX cycle); thus the DRX cycle corresponds to a periodic reception mode in which reception by a UE occurs periodically during active duration period and UE is inactive (i.e., in sleep state) between the active duration periods); and  
Furthermore, Gupta discloses determining the recommended duration of the scheduling cycles based at least in part on the duration of scheduling intervals, a throughput of a wireless link associated with the base station, a rate of data arrival, the latency tolerance for the application associated with the data, or any combination thereof ([0022] In some embodiments, the UE 102 may determine an on-duration of the DRX cycle based on the uplink buffer empty rate (= link throughput). The UE 102 may provide an indication of the determined or recommended on-duration to the serving eNB 104 when triggering DRX mode activation.). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (recommended duration based on throughput) which anticipates the genus (MPEP 2131.02).

Regarding claim 8, Agarwal, Gupta, and Gauvreau disclose the limitations of claim 7, and Gupta further discloses wherein determining the recommended duration comprises: determining the recommended duration based at least in part on the uplink buffer empty rate and packet generation rate for uplink transmission ([0022] In some embodiments, the UE 102 may determine an on-duration of the DRX cycle based on the uplink buffer empty rate. The UE 102 may provide an indication of the determined or recommended on-duration to the serving eNB 104 when triggering DRX mode activation. In these embodiments, a shorter or longer duration (than predetermined durations) for the on-duration of the DRX cycle may be selected by the UE 102 to handle the rate at which packets are being generated for uplink transmission; thus the recommended duration between the scheduling intervals is based at least in part on a ratio between the link’s ability to handle traffic (= the throughput of the wireless link) and the rate at which packets are being generated for uplink transmission (= the rate of data arrival)). A skilled artisan would have been able to apply this teaching to derive “wherein determining the recommended duration comprises: determining the recommended duration based at least in part on a ratio between the throughput of the wireless link and the rate of data arrival”, because uplink buffer empty rate depends on the access link throughput and packet generation rate for uplink transmission is equivalent to the rate of data arrival at UE for transmission to the base station.

Regarding claim 10, Agarwal, Gupta, and Gauvreau disclose the limitations of claim 1, and Agarwal further discloses wherein identifying the activation of the periodic reception mode comprises: receiving an activation signal for the periodic reception mode, wherein the activation signal comprises: a medium access control (MAC) layer control element indicating activation of the periodic reception mode, the MAC layer control element indicating one or more parameter values associated with the periodic schedule; a downlink control information (DCI) indicating the activation of the periodic reception mode, the DCI indicating one or more parameter values associated with the periodic schedule; or a radio resource control (RRC) configuration message that indicates one or more parameter values associated with the periodic schedule ([0087] and Fig. 3A: DRX configuration 300 may be an example of an inactivity interval duration between active durations of a DRX cycle (= a periodic reception mode), where the active duration may be an on duration, a reception opportunity, or both (thus the DRX cycle corresponds to a periodic reception mode in which reception by a UE occurs periodically during active duration period and UE is inactive (i.e., in sleep state) between the active duration periods). When an RRC connection is established between a UE 115 and a network device 105, the UE 115 may establish the parameters of DRX configuration 300 (thus the RRC connection establishment process allows a UE to identify an activation of a periodic reception mode).   
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (receiving an activation signal via an RRC message) which anticipates the genus (MPEP 2131.02).

Regarding claim 11, Agarwal, Gupta, and Gauvreau disclose the limitations of claim 1, and Agarwal further discloses initializing a periodic reception inactivity timer based at least in part on identifying the activation of the periodic reception mode ([0049] The MI-DRX may enable a UE to determine whether it should enter a M-DRX sleep mode (e.g., instead of, or in addition to the use of a M-DRX inactivity timer).).  

Regarding claim 12, Agarwal, Gupta, and Gauvreau disclose the limitations of claim 11, and Agarwal further discloses receiving data while monitoring the control channel in accordance with the periodic schedule; and restarting the periodic reception inactivity timer after receiving the data ([0056] While monitoring PDCCH for a scheduling message, the UE 115 may initiate a "DRX Inactivity Timer". If a scheduling message is successfully received, the UE 115 may prepare to receive data and the DRX Inactivity Timer may be reset.).  

Regarding claim 13, Agarwal, Gupta, and Gauvreau disclose the limitations of claim 11, and Agarwal further discloses determining an expiration of the periodic reception inactivity timer; and resuming a continuous monitoring mode based at least in part on the expiration of the periodic reception inactivity timer ([0056] In some cases, a UE 115 may monitor a communication link 125 continuously for an indication that the UE 115 may receive data…The transition between the short DRX cycle, the long DRX cycle, and continuous reception may be controlled by an internal timer…When the DRX Inactivity Timer expires without receiving a scheduling message, the UE 115 may move into a short DRX cycle and may start a "DRX Short Cycle Timer". When the DRX Short Cycle Timer expires, the UE 115 may resume a long DRX cycle; indicates that a continuous reception may also be resumed upon expiration of an inactivity timer of a DRX cycle.).  

Regarding claim 14, Agarwal, Gupta, and Gauvreau disclose the limitations of claim 11, and Agarwal further discloses determining an expiration of the periodic reception inactivity timer; and  switching from the periodic reception mode to a discontinuous reception (DRX) mode based at least in part on the expiration of the periodic reception inactivity timer ([0047] a device may have a macro DRX (M-DRX) configuration (e.g., the RRC configured DRX), and a micro DRX (MI-DRX) configuration (e.g., the inactive period between the on duration, or a subsequent MI-DRX indication, and the reception opportunity); [0056] In some cases, a UE 115 may monitor a communication link 125 continuously for an indication that the UE 115 may receive data…. In some cases, a UE 115 may enter a long DRX cycle if it is inactive for one or more short DRX cycles. The transition between the short DRX cycle, the long DRX cycle, and continuous reception may be controlled by an internal timer…When the DRX Inactivity Timer expires without receiving a scheduling message, the UE 115 may move into a short DRX cycle and may start a "DRX Short Cycle Timer". When the DRX Short Cycle Timer expires, the UE 115 may resume a long DRX cycle; the short DRX cycle may be equivalent to a “periodic reception mode” and the long DRX cycle may be equivalent to a “DRX cycle”.).

Regarding claim 15, Agarwal, Gupta, and Gauvreau disclose the limitations of claim 1, and Agarwal further discloses receiving, at a UE, from the base station, a wake up signal before a scheduling interval indicating a presence of data for the UE, wherein monitoring the control channel in accordance with the periodic schedule is based at least in part on the wake up signal; and receiving a medium access control (MAC) layer control element indicating deactivation of the periodic reception mode ([0048] the M-DRX message may indicate when the UE should wake up again for a data transmission to be received. For example, the M-DRX message may include a parameter specifying the amount of time between receiving the M-DRX message and the beginning of a subsequent DL transmission; [0049] after receiving the information indicated by the M-DRX message, the UE may be dynamically signaled when to wake up for a subsequent data transmission; [0095] At 420, network device 105-e may transmit, and UE 115-b may receive, a DL reception indication during the on duration of the DRX configuration… the DL reception indication may be received at UE 115-b in a PDCCH or a MAC CE.).  

Claims 29 is rejected on the same grounds set forth in the rejection of claim 1. Claim 29 recites similar features as in claim 1 from the perspective of an apparatus for a UE. Agarwal further discloses an apparatus for wireless communication, comprising:  a processor, memory in electronic communication with the processor; and  instructions stored in the memory and executable by the processor to cause the apparatus to perform the recited functions for a UE ([0121] and Fig. 8: UE 115-c with memory 810, processor 820; [0122] The memory 810 may store computer-readable, computer-executable software/firmware code 815 including instructions that, when executed, cause the processor to perform various functions described herein.).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Gupta, in view of Gauvreau, and further in view of Bergstrom et al. (WO 2018/034611 A1; hereinafter “Bergstrom”).

Regarding claim 16, Agarwal, Gupta, and Gauvreau disclose the limitations of claim 1. But Agarwal, Gupta, and Gauvreau do not disclose transmitting a scheduling request during a first scheduling interval of the periodic reception mode, the scheduling request comprising a request to schedule uplink transmission during the first scheduling interval or during a second scheduling interval of the periodic reception mode that is after the first scheduling interval.
However, in the same field of endeavor, Bergstrom discloses a terminal device to listen for schedule requests during the on-duration period of the DRX cycle (P. 2, Lines 22-29: A terminal device in RRC_CONNECTED state and which has been configured with the DRX function can be configured with both a long DRX cycle and a short DRX cycle. The intention with the long DRX cycle is that the terminal device should be able to sleep for a long time and wake up only periodically to listen for any new scheduling requests. The intention with the short DRX cycle is that the terminal device should be awake more frequently than in the long DRX cycle to listen for any scheduling requests. Those time periods when the terminal device is awake to listen for scheduling messages may be referred to as OnDuration periods, and are configured for a certain time duration.).  A skilled person can apply this teaching to determine that a terminal can also send schedule requests for sending an uplink transmission also, in an analogous manner, during the on-duration period of the DRX cycle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Agarwal, Gupta, and Gauvreau as applied to claim 1, based on the above teaching from Bergstrom, to derive “transmitting a scheduling request during a first scheduling interval of the periodic reception mode, the scheduling request comprising a request to schedule uplink transmission during the first scheduling interval or during a second scheduling interval of the periodic reception mode that is after the first scheduling interval”, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by transmitting scheduling requests in order to enable low latency transmissions in conjunction with a DRX cycle.

Regarding claim 17, Agarwal, Gupta, and Gauvreau disclose the limitations of claim 1. But Agarwal, Gupta, and Gauvreau do not disclose receiving an indication of a hybrid automatic repeat request (HARQ) configuration for the periodic reception mode; identifying a HARQ transmission associated with a scheduling interval of the periodic reception mode, wherein identifying the activation of the periodic reception mode comprises identifying the indication of the HARQ configuration for the periodic reception mode; and communicating with the base station based at least in part on the HARQ configuration for the periodic reception mode, wherein communicating based at least in part on the HARQ configuration comprises at least one of extending the scheduling interval to accommodate the HARQ transmission or exchanging the HARQ transmission with the base station during a subsequent scheduling interval.
However, in the same field of endeavor, Bergstrom discloses configuring and sending HARQ during on-duration period of a DRX cycle (P. 4, Line 31 to P. 5, Line 4: The solution is based on allowing a UE which has been configured with long DRX period more time, compared to UEs with short DRX, to process the data/signaling send to the UE before the UE is required to act on the data/signaling. Acting on the data may e.g. include monitoring a scheduling channel, or sending ARQ or HARQ feedback, or uplink data transmission such as e.g. if the UE has received an UL grant;  P. 10, Lines 28-32: In some second embodiments the action may be a transmission of a HARQ feedback. The UE may apply the delay by delaying the transmission of HARQ feedback for Downlink (DL) and/or Uplink (UL) data during a predetermined second time period after the UE has entered the DRX onDuration. The predetermined second time period may be one or more Transmission Time lnterval(s) (TTI). In some embodiments herein the action may be a transmission of Hybrid Automatic Repeat Request (HARQ) feedback. The UE 120 may apply the delay by delaying the transmission of HARQ feedback for downlink (DL) and/or uplink (UL) data during a predefined second time period Ts, which may herein also be referred to as a time limit, after the UE 120 has entered the active state, i.e. when the UE has not been awake for more than the predetermined second time period Ts,, see also Example embodiment B. The predefined second time period Ts may be one or more TTls. The UE 120 may in some embodiments also omit to send a HARQ feedback for DL and/or UL data during the predefined second time period Ts after the U E 120 has entered the active state, such as e.g. the DRX onDuration.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Agarwal, Gupta, and Gauvreau as applied to claim 1, based on the above teaching from Bergstrom, to derive the limitations of claim 17, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable HARQ transmissions in conjunction with DRX cycle.

Claims 18, 21-22, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of 3GPP R1-1813011 (Samsung, 3GPP TSG RAN WG1 Meeting #95, Spokane, USA, November 12th – 16th, 2018; hereinafter “NPL1”).

Regarding claim 18, Agarwal discloses a method for wireless communication, comprising:  
identifying, for a user equipment (UE), an activation of a periodic reception mode ([0087] and Fig. 3A: DRX configuration 300 may be an example of an inactivity interval duration between active durations of a DRX cycle (= a periodic reception mode), where the active duration may be an on duration, a reception opportunity, or both (thus the DRX cycle corresponds to a periodic reception mode in which reception by a UE occurs periodically during active duration period and UE is inactive (i.e., in sleep state) between the active duration periods). When an RRC connection is established between a UE 115 and a network device 105, the UE 115 may establish the parameters of DRX configuration 300 (thus the RRC connection establishment process allows a UE to identify an activation of a periodic reception mode).); and 
transmitting downlink transmissions to the UE in accordance with a periodic schedule associated with the periodic reception mode (([0095] and Fig. 4: At 420, network device 105-e may transmit, and UE 115-b may receive, a DL reception indication during the on duration of the DRX configuration (= in accordance with a periodic schedule)… [0099] At 440, network device 105-e may transmit, and UE 115-b may receive, a DL transmission during the identified reception opportunity (= active period according to the periodic schedule associated with the periodic reception mode).). 
But Agarwal does not disclose “determining, based at least in part on the activation of the periodic reception mode, that a rate at which data or the UE arrives at a base station from a network is less than a throughput of a wireless link from the base station to the UE; aggregating, based at least in part on the rate of data arrival for the UE being less than the throughput of the wireless link associated with the UE, a plurality of packets for the UE to create a combined transmission, the plurality of packets comprising at least a first packet and a second packet received after the first packet; and transmitting the combined transmission to the UE in accordance with a periodic schedule associated with the periodic reception mode”.
However, in the same field of endeavor, NPL1 discloses increasing or decreasing downlink transmission (PDCCH) monitoring opportunities for a UE based on buffer status or channel conditions (R1-1813011 Sec. 2.1: When the buffer status or the channel conditions for a UE change, it can be beneficial to either increase or decrease PDCCH monitoring (including skipping PDCCH monitoring for one or more C-DRX periods). Both can have an impact on UE power consumption either by increasing PDCCH monitoring to reduce a time required to complete a session (e.g. buffer increases or channel conditions improve) or by decreasing (including skipping) PDCCH monitoring (e.g. buffer is empty or channel conditions deteriorate and UE may not be scheduled at least in some search space sets).). A skilled artisan would have been able to recognize that buffer status depends on data arrival rate, and channel conditions affect wireless link throughput; therefore, increasing or decreasing PDCCH monitoring opportunities or DRX on scheduling internal for UE would control buffer status by aggregating a plurality of packets so that the data arrival rate can be matched with the link throughput.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Agarwal, based on the above teachings from NPL1, to derive the limitations of claim 18, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable low latency transmissions in conjunction with a DRX cycle.

Regarding claim 21, Agarwal and NPL1 disclose the limitations of claim 18 and Agarwal further discloses wherein the duration of the scheduling intervals is based at least in part on a scheduling load at the base station ([0096] the length of the inactivity interval may be based on a network load, a scheduling condition, a latency tolerance, a traffic profile, or any combination thereof.).  

Regarding claim 22, Agarwal and NPL1 disclose the limitations of claim 18 and Agarwal further discloses 
transmitting an indication of a duration of scheduling cycles for the periodic reception mode, wherein a scheduling cycle includes a respective scheduling interval ([0087] and Fig. 3A: DRX configuration 300 may be an example of an inactivity interval duration between active durations of a DRX cycle (= a periodic reception mode), where the active duration may be an on duration, a reception opportunity, or both (thus the DRX cycle corresponds to a periodic reception mode in which reception by a UE occurs periodically during active duration period and UE is inactive (i.e., in sleep state) between the active duration periods). When an RRC connection is established between a UE 115 and a network device 105, the UE 115 may establish the parameters of DRX configuration 300; thus the RRC connection establishment process allows a UE to identify an activation of a periodic reception mode.); and 
configuring the UE to sleep during a portion of the scheduling cycle outside the respective scheduling interval ([0087] and Fig. 3A: DRX configuration 300 may be an example of an inactivity interval duration between active durations of a DRX cycle; [0093] and Fig. 4: At 410, UE 115-b may enter a DRX sleep mode according to a DRX configuration.).

Regarding claim 27, Agarwal and NPL1 disclose the limitations of claim 18, and Agarwal further discloses transmitting, to the UE, an activation signal for the periodic schedule, wherein the activation signal comprises: a medium access control (MAC) layer control element indicating the activation of the periodic reception mode, the MAC layer control element indicating one or more parameter values associated with the periodic schedule; a downlink control information (DCI) indicating the activation of the periodic reception mode, the DCI indicating one or more parameter values associated with the periodic schedule; or a radio resource control (RRC) configuration message that indicates one or more parameter values associated with the periodic schedule ([0087] and Fig. 3A: DRX configuration 300 may be an example of an inactivity interval duration between active durations of a DRX cycle (= a periodic reception mode), where the active duration may be an on duration, a reception opportunity, or both. When an RRC connection is established between a UE 115 and a network device 105, the UE 115 may establish the parameters of DRX configuration 300.). 
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (transmitting an activation signal via an RRC message) which anticipates the genus (MPEP 2131.02).


Claims 30 is rejected on the same grounds set forth in the rejection of claim 18. Claim 30 recites similar features as in claim 18 from the perspective of an apparatus for a network device. Agarwal further discloses an apparatus for wireless communication, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform the recited functions for a network device ([0143] and Fig. 12: Network device 105-g with memory 1210, processor 1220; [0144] The memory 1210 may store computer-readable, computer-executable software/firmware code 1215.).

Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of NPL1, and further in view of Tabet et al. (US 20150365995 A1; hereinafter “Tabet”).

Regarding claim 20, Agarwal and NPL1 disclose the limitations of claim 18 as set forth. But Agarwal and NPL1 do not explicitly disclose buffering the first packet of the plurality of packets for a duration of time based at least in part on the periodic schedule.
However, in the same field of endeavor, Tabet discloses buffering the first packet of the plurality of packets for a duration of time based at least in part on the periodic schedule ([0093] In some instances, the UE 106 and/or the BS 102 may buffer certain data for transmission while the UE is sleeping (e.g., through an indicated number of C-DRX cycles or between C-DRX cycles) and bundle that data together with other data for transmission at a later time (e.g., during the next on-duration portion of a C-DRX cycle when the UE 106 will be monitoring the control channel(s)).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Agarwal and NPL1 as applied to claim 18, based on the above teachings from Tabet, to obtain the limitations of claim 20, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by enabling buffering of data in order to enable transmissions in conjunction with a DRX cycle.

Regarding claim 26, Agarwal and NPL1 disclose the limitations of claim 18 as set forth. But Agarwal and NPL1 do not explicitly disclose buffering a plurality of packets while the UE is sleeping, and transmitting a burst of data at a later on-duration period of the DRX cycle.
However, in the same field of endeavor, Tabet discloses buffering a plurality of packets while the UE is sleeping, and transmitting a burst of data at a later on-duration period of the DRX cycle ([0093] In some instances, the UE 106 and/or the BS 102 may buffer certain data for transmission while the UE is sleeping (e.g., through an indicated number of C-DRX cycles or between C-DRX cycles) and bundle that data together with other data (= forming a burst of data) for transmission at a later time (e.g., during the next on-duration portion of a C-DRX cycle when the UE 106 will be monitoring the control channel(s)).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Agarwal and NPL1 as applied to claim 18, based on the above teachings from Tabet, to obtain the limitations of claim 26, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable efficient transmissions in conjunction with a DRX cycle for low latency services.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of NPL1, and further in view of Gupta.

Regarding claim 23, Agarwal and NPL1 disclose the limitations of claim 18 as set forth. But Agarwal and NPL1 do not disclose receiving, from the UE, a recommended value of a parameter associated with the periodic schedule, the recommended value of the parameter comprising a recommended duration of scheduling intervals for the periodic reception mode, a recommended duration of scheduling cycles for the periodic reception mode, a recommended duration of an inactivity timer for the periodic reception mode, or any combination thereof; and determining a value of the parameter associated with the periodic schedule based at least in part on the recommended value.
However, in the same field of endeavor, Gupta discloses receiving, from the UE, a recommended value of a parameter associated with the periodic schedule, the recommended value of the parameter comprising a recommended duration of scheduling intervals for the periodic reception mode, a recommended duration of scheduling cycles for the periodic reception mode, a recommended duration of an inactivity timer for the periodic reception mode, or any combination thereof; and determining a value of the parameter associated with the periodic schedule based at least in part on the recommended value ([0022] In some embodiments, the UE 102 may determine an on-duration of the DRX cycle based on the uplink buffer empty rate. The UE 102 may provide an indication of the determined or recommended on-duration to the serving eNB 104 when triggering DRX mode activation… a shorter or longer DRX cycle length may also be selected and indicated to the serving eNB 104; thus receiving by a base station a recommended duration of the scheduling intervals for the periodic reception mode and the recommended duration between the scheduling intervals for the periodic reception mode, because the DRX cycle includes a period for on-duration and the duration between the on-duration intervals; and the base station determining a value of the parameter associated with the periodic schedule based at least in part on the recommended value.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Agarwal and NPL1 as applied to claim 18, based on the above teachings from Gupta, to obtain the limitations of claim 23, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to by receiving a recommended DRX cycle based on link throughput in order to enable required data transmissions. 
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (receiving a recommended duration of the scheduling intervals) which anticipates the genus (MPEP 2131.02).

Regarding claim 24, Agarwal and NPL1 disclose the limitations of claim 18, and Agarwal further discloses transmitting, to the UE, an indication of a duration of scheduling intervals for the periodic reception mode, wherein scheduling intervals are subsets of scheduling cycles for the periodic reception mode ([0087] and Fig. 3A: DRX configuration 300 may be an example of an inactivity interval duration between active durations of a DRX cycle (= a periodic reception mode), where the active duration may be an on duration, a reception opportunity, or both; [0088] and Fig. 3A: An active duration 335 of DRX configuration 300 may include an on duration 310-a (a subset of the DRX cycle); thus the DRX cycle corresponds to a periodic reception mode in which reception by a UE occurs periodically during active duration period and UE is inactive (i.e., in sleep state) between the active duration periods). 
But Agarwal and NPL1 do not disclose receiving from the UE, an indication of a recommended duration of scheduling cycles, the recommended duration of scheduling cycles based at least in part on a wireless throughput associated with the UE, the rate of data arrival for the UE, a latency tolerance for an application associated with the data, or any combination thereof.
However, in the same field of endeavor, Gupta discloses receiving from the UE, an indication of a recommended duration of scheduling cycles, the recommended duration of scheduling cycles based at least in part on a wireless throughput associated with the UE ([0022] In some embodiments, the UE 102 may determine an on-duration of the DRX cycle based on the uplink buffer empty rate (= wireless throughput associated with the UE). The UE 102 may provide an indication of the determined or recommended on-duration to the serving eNB 104 when triggering DRX mode activation… a shorter or longer DRX cycle length may also be selected and indicated to the serving eNB 104; thus receiving from the UE, an indication of a recommended duration of scheduling cycles based on wireless throughput, because the DRX cycle length includes a period for on-duration and the duration between the on-duration intervals.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Agarwal and NPL1 as applied to claim 18, based on the above teachings from Gupta, to obtain the limitations of claim 24, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by receiving a recommended DRX cycle based on link throughput in order to enable required data transmissions. 
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (receiving from the UE, an indication of a recommended duration of scheduling cycles) which anticipates the genus (MPEP 2131.02).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of NPL1, in view of Gupta, and further in view of Gauvreau.

Regarding claim 25, Agarwal, NPL1, and Gupta disclose the limitations of claim 24. But Agarwal, NPL1, and Gupta do not disclose receiving, from the UE, a request for increased bandwidth based at least in part on the recommended duration of scheduling cycles being less than the latency tolerance or a request for reduced bandwidth based at least in part on the recommended duration of scheduling cycles being greater than the latency tolerance.
However, in the same field of endeavor, Gauvreau discloses receiving, from the UE, a request for bandwidth needed to enable high throughput for low latency application ([0125] and Fig. 12: In the event that an application for a device 1205 may need a high and sustained throughput with low latency, the device 1205 may request bandwidth from a CMF 1210 via a AP function 1230 (1).). A skilled artisan would have been able to apply this teaching to also derive “receiving, from the UE, a request for increased bandwidth based at least in part on the recommended duration of scheduling cycles being less than the latency tolerance or a request for reduced bandwidth based at least in part on the recommended duration of scheduling cycles being greater than the latency tolerance”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Agarwal, NPL1, and Gupta as applied to claim 24, based on the above teaching from Gauvreau, to derive the limitations of claim 25, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by selecting appropriate bandwidth to meet latency requirements of an application for a recommended DRX cycle in order to provide latency sensitive services.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of NPL1, and further in view of Bergstrom.
	
Regarding claim 28, Agarwal and NPL1 disclose the limitations of claim 18, and Agarwal further discloses transmitting, to the UE, a wake up signal indicating a presence of data for the UE, wherein transmitting the combined transmission in accordance with the periodic schedule is based at least in part on the wake up signal ([0048] the M-DRX message may indicate when the UE should wake up again for a data transmission to be received. For example, the M-DRX message may include a parameter specifying the amount of time between receiving the M-DRX message and the beginning of a subsequent DL transmission; [0049] after receiving the information indicated by the M-DRX message, the UE may be dynamically signaled when to wake up for a subsequent data transmission.); and
transmitting, to the UE, a medium access control (MAC) layer control element indicating deactivation of the periodic reception mode ([0078] If UE 115-a successfully decodes a PDCCH transmission, UE 115-a may stay awake until the expiration of the inactivity timer or until a MAC control message tells UE 115-a to re-enter DRX sleep; [0095] At 420, network device 105-e may transmit, and UE 115-b may receive, a DL reception indication during the on duration of the DRX configuration… the DL reception indication may be received at UE 115-b in a PDCCH or a MAC CE.).  
But Agarwal and NPL1 do not disclose receiving, from the UE, a scheduling request during a first scheduling interval of the periodic reception mode, the scheduling request comprising a request to schedule uplink transmission during the first scheduling interval or during a second scheduling interval of the periodic reception mode that is after the first scheduling interval.
However, in the same field of endeavor, Bergstrom discloses a terminal device to listen for schedule requests during the on-duration period of the DRX cycle (P. 2, Lines 22-29: A terminal device in RRC_CONNECTED state and which has been configured with the DRX function can be configured with both a long DRX cycle and a short DRX cycle. The intention with the long DRX cycle is that the terminal device should be able to sleep for a long time and wake up only periodically to listen for any new scheduling requests. The intention with the short DRX cycle is that the terminal device should be awake more frequently than in the long DRX cycle to listen for any scheduling requests. Those time periods when the terminal device is awake to listen for scheduling messages may be referred to as OnDuration periods, and are configured for a certain time duration.).  A skilled person can apply this teaching to determine that a terminal can also send schedule requests for sending an uplink transmission also, in an analogous manner, during the on-duration period of the DRX cycle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Agarwal and NPL1 as applied to claim 18, based on the above teaching from Bergstrom, to derive the limitations of claim 28, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by transmitting scheduling requests in order to enable scheduling request transmissions in conjunction with a DRX cycle.

Response to Arguments
Applicant's arguments have been considered but they are moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Deng et al. (US 20170223584 A1) – A UE sending a recommended DRX configuration parameter to the controlling eNB.
Xu et al. (US 20200413341 A1) – Activation signal indicating that a control signal is to be sent after the activation signal.
Vajapeyam et al. (US 20160119969 A1) – Configuring and implementing DRX cycle in dual connectivity.
Azizi et al. (US 20200205062 A1) – Control transmissions according to radio conditions.
Wang et al. (US 20160242087 A9) – Need for increased bandwidth to support lower latency VoLTE service.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471